Citation Nr: 0615142	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served with the recognized guerrillas from 
September 1943 to September 1945.  

This appeal arises from a June 2003 rating decision and a 
June 2003 administrative determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1986.  .  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime

3.  The cause of death was cardio-respiratory arrest with an 
antecedent cause of hypertension.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  

5.  The veteran did not have a pending claim for VA benefits 
at the time of his death and there were no VA a benefits due 
and unpaid to the veteran.  The appellant did not file a 
claim for accrued benefits within one year of the date of his 
death.  

6.  The veteran had recognized service with the guerrillas; 
the veteran did not have any qualifying service for VA 
pension purposes.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).  

3.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

As to the appellant's claim for service connection for the 
cause of the veteran's death, VCAA notice was provided to the 
appellant in January 2003 in response to her claim filed in 
January 2003, and prior to the June 2003 determinations of 
the RO.  The appellant was notified again in the March 2004 
statement of the case and November 2003 letter from the RO of 
the evidence needed to support her claim and VA's duty to 
assist her with obtaining evidence.  She was informed that VA 
would assist her in obtaining evidence she identified.  The 
appellant has not identified any evidence which has not 
already been obtained.  The RO obtained the veteran's service 
records.  The Veterans Memorial Medical Center certified in 
November 2002 that there were no extant outpatient treatment 
records for the late veteran.  

The appellant is also seeking legal entitlement to accrued VA 
benefits and pension.  The United States Court of Appeals for 
Veterans Claims in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claims for accrued benefits and pension.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2005).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2005).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2005).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2005).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2005).  

Service Connection

As noted above, service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

The veteran's death certificate reveals he died on December 
[redacted], 1986.  The cause of death was listed as cardio-respiratory 
arrest with the antecedent caused listed as hypertension.  

There are not records of either treatment in service or post 
service treatment for any disorders.  

The only evidence which attempts to link the veteran's death 
to service are the statements of the appellant and the 
veteran's sister.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran died of cardio-respiratory arrest and 
hypertension.  There is no competent medical evidence which 
demonstrates any chronic disorder of the lungs or 
cardiovascular system was incurred in service or may be 
presumed to have been incurred in service.  The preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.  



Accrued Benefits

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  

The veteran filed claims for VA benefits in February 1954.  
An August 1954 rating decision denied his claim for service 
connection for pulmonary tuberculosis.  The RO sent the 
veteran a letter in September 1954 informing him his claim 
was denied.  The veteran did not appeal that determination.  
The next communication in the claims folder is dated in 
January 1987 for burial benefits.  There are no 
communications from the veteran in the claims folder dated 
after September 1954.  The Board has concluded there were no 
claims pending on the date of his death.  

In addition, there was no application for accrued benefits 
received within one year of the date of the veteran's death.  
The RO received a copy of the veteran's burial expenses in 
June 1987 and was notified of the veteran's death within one 
year of the date of his death.  There is no indication in the 
record that the appellant filed a claim for either service 
connection for the cause of the veteran's death, pension or 
accrued benefits within one year of the date of death.  The 
Court in Herzog v. Derwinski, 2 Vet. App. 502 (1992) held 
that a claim for burial allowance can not be construed as a 
claim for dependency and indemnity compensation benefits 
(DIC).  

The submission of the San Roque Funeral Service bill dated in 
December 1986 did not "identify the benefit sought" as 
accrued benefits and for that reason may not be considered an 
informal claim for accrued benefits.  38 C.F.R. § 3.155 
(2005).  

The Board also considered whether there is any statutory or 
regulatory basis for considering the communications received 
in 1987 as claims for accrued benefits.  The regulations at 
38 C.F.R. § 3.152 state that claims for DIC are also 
considered to be claims for accrued benefits.  The regulation 
is not applicable in this case as no claim for DIC was 
received within one year of the date of the veteran's death.  
The Board has also noted the RO did not upon receipt of 
notice of the veteran's death in 1987 forward the appropriate 
form to the appellant to apply for DIC as provided in 
38 C.F.R. § 3.150.  That regulation only requires VA to 
forward the appropriate form when entitlement to pension or 
DIC is "apparent."  In this instance, where service 
connection was not in effect for any disability at the time 
of his death entitlement would not have been apparent.  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  As there were no pending claims and a timely claim 
for accrued benefits was not received.  The appellant has no 
legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c)(West 2002); 38 C.F.R. § 3.1000 (2004).  

Basic Eligibility for Non-service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38  U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the guerrillas are not eligible for VA pension.  
38 C.F.R. §§ 3.7, 3.40 (2005).  

In this case, the service department has verified the veteran 
had service with the regular the recognized guerrillas.  
38 C.F.R. § 3.203 (2003).  The findings of the service 
department are binding on VA.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected pension benefits must be denied 
because it is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the denial of legal entitlement to VA accrued 
benefits is denied.  

Basic eligibility for VA non-service connected pension 
benefits is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


